DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending in this application. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is object to because of the following informalities:
In paragraph [0068]-[0069] and [0072] (line# refers to [0068]), line 1, phrase “alarm service 140” should amended as “Telemetry service 140”. (see Drawing Fig. 1, 140 Telemetry service”, and specs [0066] line 1 “Telemetry service”).
Appropriate corrections are required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 12 and 20 (line# refers to claim 1):
In lines 6-7, it recites the phrase “the telemetry collection intent”. However, prior to this phrase at line 3, it recites “telemetry data collection intent”. Thus, it is unclear whether the second recitation of “the telemetry collection intent” is the same or different from the first recitation of “telemetry data collection intent”. If they are the same, same name should be used.

As per claims 8, and 18 (line# refers to claim 8):
Lines 2-3, it is not clearly indicated where does “each combination of the device” originated (i.e., is that “combination of the device” is determined from the “set of devices”? what is the relationship between the “combination of the device” and “supported telemetry protocol of devices”, are both “combination of the device” and “supported telemetry protocol of devices” from the same set of devices? Or the “combination of device” just any combination of devices out of the determined set of devices?) For examining purpose, examiner will interpret as any combination of device. 

As per claims 10 and 19 (line# refers to claim 10):
In line 3, it recites “the plurality of state machines” lacks antecedence basis. (i.e., see claim 8, line 2, only one “state machine”). 
As per claims 2-7, 9, 11 and 13-17:
They are method, telemetry service system claims that depend on claims 1 and 12 respectively above. Therefore, they have same deficiencies as claims 1 and 12 above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 11-13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Damaggio (US Pub. 2018/0176663 A1) in view of Yang et al. (US Pub. 2021/0250220 A1) and further in view of Van Heteren (US Patent. 6,856,257 B1; hereafter Heteren).

As per claim 1, Damaggio teaches the invention substantially as claimed including A method for providing a telemetry service (Damaggio, Fig.4, 421 request, 426 Telemetry data, 427 Response; Abstract, lines 13-15, the configurable device automatically sends telemetry data of the determined one or more types of telemetry data to the IoT solution service), the method comprising: 
receiving, by one or more processors, data representing telemetry data collection intent (Damaggio, Fig. 2, 210, processing circuit; [0036] lines 1-10, computing device 200 include…at least one processor (e.g., processing unit 210) …enables computing device 200 to perform actions…perform actions such as the actions in the process of FIG. 4, FIG. 6, or FIG. 7; Fig. 4, 413 application back-end, 421 Request, 451 lot Hub (as request received); [0049] lines 2-8, the type of declarative telemetry request made at step 421 may depend on the function(s) being performed by the application. Telemetry from IoT devices may be requested for a variety of different purposes, including, for example, raw telemetry, special events, diagnostic telemetry, hot path analytics, alerts, archival of telemetry data, and/or the like. In some examples, one or more declarative telemetry requests (as data representing telemetry data collection intent, i.e., request) may be made in order for an application to provide a visual dashboard of telemetry data); 
translating, by the one or more processors, the data representing the telemetry data collection intent into one or more abstract telemetry configuration parameters (Damaggio, Fig. 4, 422 Translate; [0050] lines 1-8, step 422 occurs next in some examples. In step 422, IoT hub 451 may translate the declarative telemetry request into a plurality of automatic configurations (as one or more abstract telemetry configuration parameters). The configurations may include configurations adapted to code corresponding edge devices (e.g., IoT devices and/or intermediary devices) to configure the corresponding edge devices to send particular data to the IoT hub at a particular frequency); 
determining, by the one or more processors and from the data representing the telemetry collection intent, a set of devices (Damaggio, Fig. 4, 423, Identify destination; [0054] lines 1-6, step 423 occurs next in some examples. At step 423, IoT hub 451 may identify destination IoT devices associated with the configurations (as determining from the data representing the telemetry collection intent (see Fig. 4, 421, 422), a set of devices). In some examples, the devices that provide the data that is to be used to answer the request are identified by IoT hub 451 at step 423; lines 11-14, each individual instruction has an associated destination device to which the instruction is to be sent in order to obtain the IoT data. These destination devices are identified at step 423); 
obtaining, by the one or more processors, device capability information for the set of devices (Damaggio, [0054] lines 19-20, IoT hub 451 includes metadata for the IoT devices that includes information about which devices are temperature sensors and which devices are in the particular smart building; [0065] lines 1-9, the metadata stored in the IoT solution service for the IoT devices is stored in a logical “twins” of the devices…each twin has metadata regarding a corresponding IoT device. Each twin may include information about the corresponding device such as the type of device it is, and various properties of the device, including capabilities of the device and the configurations that the device has executed (as obtaining the capabilities of the devices based on the metadata); also see [0070] lines 1-4, the twins are queryable, which may be used to assist the IoT solution service in determining which IoT devices have the tag “B43,” which IoT devices have the tag “tempSensor.”); and 
for each device of the set of devices, configuring the device based on the abstract telemetry configuration parameters (Damaggio, Fig.4, 424 configuration;  [0050] lines 1-8, step 422 occurs next in some examples. In step 422, IoT hub 451 may translate the declarative telemetry request into a plurality of automatic configurations (as abstract telemetry configuration parameters). The configurations may include configurations adapted to code corresponding edge devices (e.g., IoT devices and/or intermediary devices) to configure the corresponding edge devices to send particular data to the IoT hub at a particular frequency; [0055] lines 1-4, step 424 occurs next in some examples. At step 424, the configurations are communicated between IoT hub 451 and configurable edge devices—more specifically, the destination devices identified at block 423).

Damaggio fails to specifically teach the telemetry service and the set of devices are in a virtualized computing infrastructure, the device capability information including, for each device of the set of devices, a supported telemetry protocol and allocating the device to an instance of a plurality of telemetry collectors based on the supported telemetry protocol of the device. 

However, Yang teaches the telemetry service and the set of devices are in a virtualized computing infrastructure (Yang, Fig. 1, network device, [0040] lines 1-12,  a telemetry data collection mechanism; [0079] lines 1-8, The network device may include a wireless access point (AP)…a network functions virtualization infrastructure (NFVI) and a virtualized network function (VNF) in a virtualization scenario), 
the device capability information including, for each device of the set of devices, a supported telemetry protocol (Yang, [0041] lines 2-3, data collection mechanisms supported by network devices are different; [0060] lines 4-7, capability information of the network device, namely, a data collection mechanism supported by the network device, needs to be obtained; [0053] lines 1-3, Data collection mechanisms supported by different network devices may be different, and formats of reported data may also be different; Claim 5, wherein the first format and the second format are any two of: Simple Network Management Protocol (SNMP), command-line interface (CLI), syslog protocol, or telemetry protocol formats)) and 
providing telemetry service based on the supported telemetry protocol of the device (Yang,  [0066] lines 4-21, if data collection configuration information in the format of the telemetry data collection mechanism received by the data processing apparatus 201 requests to periodically obtain load information (for example, central processing unit (CPU) utilization…the data processing apparatus may convert the received data collection configuration information into data collection configuration information in the format of the SNMP GET data collection mechanism, and periodically send the data collection configuration information in the format of the SNMP GET data collection mechanism to the network device. After receiving the data collection configuration information in the format of the SNMP GET data collection mechanism sent by the data processing apparatus, the network device reports the load information of the network device to the data processing apparatus (as providing telemetry service based on the supported telemetry protocol of the device).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio with Yang because Yang’s teaching of determining the supported telemetry protocol for different devices, translating the request to the supported protocol and send the request for collecting the telemetry data would have provided Damaggio’s system with the advantage and capability to ensuring all the telemetry request are properly translated based on the capability of the devices in order to improve the telemetry data collection efficiency and performance. 

Both Damaggio and Yang fail to specifically teach when providing telemetry service, it is allocating the device to an instance of a plurality of telemetry collectors.

However, Heteren teaches when providing telemetry service, it is allocating the device to an instance of a plurality of telemetry collectors (Heteren, Fig. 1A, 14a-14c collection devices (as plurality of telemetry collectors), 12a-12k telemetry device; Fig. 5, Telemetry device, 12a, with preferred collector 14a; Abstract, lines 12-13, designate a collection device as a preferred collection device for a telemetry device; (as allocating the device to instance (i.e., preferred collector) of the plurality of telemetry collectors); Col 3, lines 55-60,  a data collection system, also including a plurality of telemetry devices, each configured to generate and transmit a series of measurements, a plurality of collection devices, and a monitoring station. Each collection device is configured to receive measurements from one or more telemetry devices; also see Col 8, lines 37-47, The processing of the meter data by the collector 14a is conducted by meter agent processes, which are computer program modules operating within the collector 14a, defined for each specific endpoint telemetry device type).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio and Yang with Heteren because Heteren’s teaching of allocating a preferred collector to the device (as allocating the device to the collector) for collecting the telemetry data would have provided Damaggio and Yang’s system with the advantage and capability to increasing the data collecting speed which improving the system performance and efficiency.

As per claim 2, Damaggio, Yang and Heteren teach the invention according to claim 1 above. Damaggio further teaches determining a platform specific device configuration based on the capability of the device and the abstract telemetry configuration parameters (Damaggio, [0051] lines 14-16, generate the configurations so that the devices are configured to send the telemetry data to be used to suitably respond to the declarative telemetry data requests; [0052] lines 1-9, the IoT hub may take into account the connections between devices and gateways, as well as the capabilities of the devices for translating the declarative IoT data request into individual instructions or sets of instructions…the declarative IoT data request is translated into individual instructions or sets of instructions accordingly; [0065] lines 1-9, the metadata stored in the IoT solution service for the IoT devices is stored in a logical “twins” of the devices…each twin has metadata regarding a corresponding IoT device. Each twin may include information about the corresponding device such as the type of device it is, and various properties of the device, including capabilities of the device and the configurations that the device has executed; also see [0070] lines 1-4, the twins are queryable, which may be used to assist the IoT solution service in determining which IoT devices have the tag “B43,” which IoT devices have the tag “tempSensor.” (as determining platform specific device configuration); Fig. 4, 421, 422 translate, 423, 424 configuration); and providing the platform specific device configuration to the device (Damaggio, Fig. 4, 424 configuration; [0086] lines 2-4, first automatic configuration is sent to a configurable device. The configurable device is at least one of the first IoT device). 
In addition, Yang teaches the capability is supported telemetry protocol (Yang, [0041] lines 2-3, data collection mechanisms supported by network devices are different; [0060] lines 4-7, capability information of the network device, namely, a data collection mechanism supported by the network device, needs to be obtained; [0053] lines 1-3, Data collection mechanisms supported by different network devices may be different, and formats of reported data may also be different; Claim 5, wherein the first format and the second format are any two of: Simple Network Management Protocol (SNMP), command-line interface (CLI), syslog protocol, or telemetry protocol formats)).

As per claim 11, Damaggio, Yang and Heteren teach the invention according to claim 1 above. Damaggio further teaches where the data comprises first data and wherein the telemetry data collection intent comprises first telemetry data collection intent the method further comprising: receiving second data representing second telemetry data collection intent; combining the first data representing the first telemetry data collection intent with the second data representing the second telemetry data collection intent to create a union of telemetry data collection intent (Damaggio, Fig.4, 421 request, 451, loT Hub (receives the request); [0053] if one declarative request (as first data, first telemetry data collection intent) is for temperature every ten minutes, and another (as receiving second data representing second telemetry data collection intent) is for temperature and humidity every ten minutes, the IoT hub can merge (as combining the first and second data to create a union of telemetry data collection intent, i.e., the merged/combined) the configurations and not request temperature twice).

As per claim 12, Damaggio teaches the invention substantially as claimed including A telemetry service system comprising: (Damaggio, Fig. 1; Abstract, lines 13-15, the configurable device automatically sends telemetry data of the determined one or more types of telemetry data to the IoT solution service), 
a device management service configured to determine device capability information for each of the plurality of devices (Damaggio, [0065] lines 1-9, the metadata stored in the IoT solution service (as device management service) for the IoT devices is stored in a logical “twins” of the devices…each twin has metadata regarding a corresponding IoT device. Each twin may include information about the corresponding device such as the type of device it is, and various properties of the device, including capabilities of the device and the configurations that the device has executed (as obtaining the capabilities of the devices based on the metadata); also see [0070] lines 1-4, the twins are queryable, which may be used to assist the IoT solution service in determining which IoT devices have the tag “B43,” which IoT devices have the tag “tempSensor.”);
a telemetry controller configured to (Damaggio, Fig. 4, loT Hub 451):
receive data representing telemetry data collection intent (Damaggio, Fig. 2, 210, processing circuit; Fig. 4, 413 application back-end, 421 Request, 451 lot Hub (as request received); [0049] lines 2-8, the type of declarative telemetry request made at step 421 may depend on the function(s) being performed by the application. Telemetry from IoT devices may be requested for a variety of different purposes, including, for example, raw telemetry, special events, diagnostic telemetry, hot path analytics, alerts, archival of telemetry data, and/or the like. In some examples, one or more declarative telemetry requests (as data representing telemetry data collection intent, i.e., request) may be made in order for an application to provide a visual dashboard of telemetry data); 
translate the data representing the telemetry data collection intent into one or more abstract telemetry configuration parameters (Damaggio, Fig. 4, 422 Translate; [0050] lines 1-8, step 422 occurs next in some examples. In step 422, IoT hub 451 may translate the declarative telemetry request into a plurality of automatic configurations (as one or more abstract telemetry configuration parameters). The configurations may include configurations adapted to code corresponding edge devices (e.g., IoT devices and/or intermediary devices) to configure the corresponding edge devices to send particular data to the IoT hub at a particular frequency); 
determine from the data representing the telemetry collection intent, a set of devices (Damaggio, Fig. 4, 423, Identify destination; [0054] lines 1-6, step 423 occurs next in some examples. At step 423, IoT hub 451 may identify destination IoT devices associated with the configurations (as determining from the data representing the telemetry collection intent (see Fig. 4, 421, 422), a set of devices). In some examples, the devices that provide the data that is to be used to answer the request are identified by IoT hub 451 at step 423; lines 11-14, each individual instruction has an associated destination device to which the instruction is to be sent in order to obtain the IoT data. These destination devices are identified at step 423); 
obtaining, from the device management service, the device capability information for each of the set of devices (Damaggio, [0054] lines 19-20, IoT hub 451 includes metadata for the IoT devices that includes information about which devices are temperature sensors and which devices are in the particular smart building; [0065] lines 1-9, the metadata stored in the IoT solution service for the IoT devices is stored in a logical “twins” of the devices…each twin has metadata regarding a corresponding IoT device. Each twin may include information about the corresponding device such as the type of device it is, and various properties of the device, including capabilities of the device and the configurations that the device has executed (as obtaining the capabilities of the devices based on the metadata from the device management service, i.e., IoT solution service); [0070] lines 1-4, the twins are queryable, which may be used to assist the IoT solution service in determining which IoT devices have the tag “B43,” which IoT devices have the tag “tempSensor.”); and 
for each device of the set of devices, configuring the device based on the abstract telemetry configuration parameters (Damaggio, Fig.4, 424 configuration;  [0050] lines 1-8, step 422 occurs next in some examples. In step 422, IoT hub 451 may translate the declarative telemetry request into a plurality of automatic configurations (as abstract telemetry configuration parameters). The configurations may include configurations adapted to code corresponding edge devices (e.g., IoT devices and/or intermediary devices) to configure the corresponding edge devices to send particular data to the IoT hub at a particular frequency; [0055] lines 1-4, step 424 occurs next in some examples. At step 424, the configurations are communicated between IoT hub 451 and configurable edge devices—more specifically, the destination devices identified at block 423).

Damaggio fails to specifically teach the device management service configured to discover a plurality of devices in a virtualized computing infrastructure, the device capability information including, for each device of the set of devices, a supported telemetry protocol and allocate the device to an instance of a plurality of telemetry collectors based on the supported telemetry protocol of the device. 

However, Yang teaches the device management service configured to determining a plurality of devices in a virtualized computing infrastructure (Yang, Fig. 1, network device, [0040] lines 1-12,  a telemetry data collection mechanism; [0060] lines 3-14, capability information of the network device, namely, a data collection mechanism supported by the network device, needs to be obtained in advance… different network devices may support different data collection mechanisms. Therefore, for different network devices, the management and control system may need to send the data collection configuration information based on different data collection mechanisms. [0079] lines 1-8, The network device may include a wireless access point (AP)…a network functions virtualization infrastructure (NFVI) and a virtualized network function (VNF) in a virtualization scenario);
the device capability information including, for each device of the set of devices, a supported telemetry protocol (Yang, [0041] lines 2-3, data collection mechanisms supported by network devices are different; [0060] lines 4-7, capability information of the network device, namely, a data collection mechanism supported by the network device, needs to be obtained; [0053] lines 1-3, Data collection mechanisms supported by different network devices may be different, and formats of reported data may also be different; Claim 5, wherein the first format and the second format are any two of: Simple Network Management Protocol (SNMP), command-line interface (CLI), syslog protocol, or telemetry protocol formats)) and 
providing telemetry service based on the supported telemetry protocol of the device (Yang,  [0066] lines 4-21, if data collection configuration information in the format of the telemetry data collection mechanism received by the data processing apparatus 201 requests to periodically obtain load information (for example, central processing unit (CPU) utilization…the data processing apparatus may convert the received data collection configuration information into data collection configuration information in the format of the SNMP GET data collection mechanism, and periodically send the data collection configuration information in the format of the SNMP GET data collection mechanism to the network device. After receiving the data collection configuration information in the format of the SNMP GET data collection mechanism sent by the data processing apparatus, the network device reports the load information of the network device to the data processing apparatus (as providing telemetry service based on the supported telemetry protocol of the device).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio with Yang because Yang’s teaching of determining the supported telemetry protocol for different devices, translating the request to the supported protocol and send the request for collecting the telemetry data would have provided Damaggio’s system with the advantage and capability to ensuring all the telemetry request are properly translated based on the capability of the devices in order to improve the telemetry data collection efficiency and performance. 

Both Damaggio and Yang fail to specifically teach the determining is discover a plurality of devices, and when providing telemetry service, it is allocate the device to an instance of a plurality of telemetry collectors.

However, Heteren teaches discover a plurality of devices (Heteren, Col 5, lines 59-60, FIG. 7 is a flowchart of a process for discovering an unknown telemetry device; Fig. 1A, different telemetry devices 12a-12k);
when providing telemetry service, it is allocate the device to an instance of a plurality of telemetry collectors (Heteren, Fig. 1A, 14a-14c collection devices (as plurality of telemetry collectors), 12a-12k telemetry device; Fig. 5, Telemetry device, 12a, with preferred collector 14a; Abstract, lines 12-13, designate a collection device as a preferred collection device for a telemetry device; (as allocating the device to instance (i.e., preferred collector) of the plurality of telemetry collectors); Col 3, lines 55-60,  a data collection system, also including a plurality of telemetry devices, each configured to generate and transmit a series of measurements, a plurality of collection devices, and a monitoring station. Each collection device is configured to receive measurements from one or more telemetry devices; also see Col 8, lines 37-47, The processing of the meter data by the collector 14a is conducted by meter agent processes, which are computer program modules operating within the collector 14a, defined for each specific endpoint telemetry device type).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio and Yang with Heteren because Heteren’s teaching of allocating a preferred collector to the device (as allocating the device to the collector) for collecting the telemetry data would have provided Damaggio and Yang’s system with the advantage and capability to increasing the data collecting speed which improving the system performance and efficiency.

As per claim 13, it is a telemetry service system claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.

As per claim 20, it is a non-transitory computer-readable storage medium claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.

Claims 3 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Damaggio, Yang and Heteren, as applied to claims 1 and 12 respectively above, and further in view of Rajendran et al. (US Pub. 2020/0366575 A1) and SPEICHER et al. (US Pub. 2020/0404731 A1).

As per claim 3, Damaggio, Yang and Heteren teach the invention according to claim 1 above. Damaggio teaches receiving, from an application, a request to telemetry data for the set of devices (Damaggio, Fig. 4, 413 Application Back-end, request 421, loT Hub 451; [0049] lines 2-8, the type of declarative telemetry request made at step 421 may depend on the function(s) being performed by the application. Telemetry from IoT devices may be requested for a variety of different purposes, including, for example, raw telemetry, special events, diagnostic telemetry, hot path analytics, alerts, archival of telemetry data, and/or the like. In some examples, one or more declarative telemetry requests may be made in order for an application to provide a visual dashboard of telemetry data); and providing the telemetry data to the application (Damaggio, Fig. 4, 426 Telemetry Data, 427 Response, 413 Application back-end).

Damaggio, Yang and Heteren fail to specifically teach a request to subscribe to telemetry data for a selected device of the set of devices, and retrieving, from a database, telemetry data for the selected device.

However, Rajendran teaches a request to telemetry data for a selected device of the set of devices, and retrieving, from a database, telemetry data for the selected device (Rajendran, Fig. 2, 210 receive request for data; [0010] lines 1-8,  received, from one or more applications, for telemetry data from that is stored in a hierarchical tree representation comprising a plurality of nodes, wherein the telemetry data indicates an operational status and performance of a device. Each request includes a cadence indicating a timespan at which the request repeats, and each request specifies a path in the hierarchical tree representation where a requested portion of the telemetry data is stored; [0011] lines 23-28,  identify a common prefix parent (e.g., node in a tree) across different portions of data, and retrieve the data at a parent node once (as selected device), rather than performing multiple requests for data from different leaves (e.g., child nodes) of a device's telemetry data. [0048] lines 1-4, Data relating to collecting and sharing telemetry data from network devices (e.g., device information, telemetry data, application data, cadence data, etc.) may be stored within any conventional or other data structures (e.g., files, arrays, lists, stacks, queues, records, etc.) and may be stored in any desired storage unit (e.g., database, data or other repositories, queue, etc.)). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio, Yang and Heteren with Rajendran because Rajendran’s teaching of storing and retrieving the telemetry data from the database after receiving the request would have provided Damaggio, Yang and Heteren’s system with the advantage and capability to allow the system to easily obtain the telemetry data in order to improving the system efficiency. 

Damaggio, Yang, Heteren and Rajendran fail to specifically teach the request is to subscribe to telemetry data.

However, SPEICHER teaches the request is to subscribe to telemetry data (SPEICHER, [0068], the request may be a subscription request to subscribe to receive information of the mechanism).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio, Yang, Heteren and Rajendran with SPEICHER because SPEICHER’s teaching of sending the subscription request to subscribe to receive the data would have provided Damaggio, Yang, Heteren and Rajendran’s system with the advantage and capability to allow the system to easily manage and collecting the data from different devices based on the subscription in order to improving the system efficiency. 

As per claim 14, it is a telemetry service system claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.


Claims 4 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Damaggio, Yang, Heteren, Rajendran and SPEICHER, as applied to claims 3 and 14 respectively above, and further in view of Neill (US Patent. 11,018,959 B1) and Liu et al. (US Pub. 2008/0122228 A1).

As per claim 4, Damaggio, Yang, Heteren, Rajendran and SPEICHER teach the invention according to claim 3 above. Rajendran teaches retrieving, from the database, the telemetry data for the selected device (Rajendran, Fig. 2, 210 receive request for data; [0010] lines 1-8,  received, from one or more applications, for telemetry data from that is stored in a hierarchical tree representation comprising a plurality of nodes, wherein the telemetry data indicates an operational status and performance of a device. Each request includes a cadence indicating a timespan at which the request repeats, and each request specifies a path in the hierarchical tree representation where a requested portion of the telemetry data is stored; [0011] lines 23-28,  identify a common prefix parent (e.g., node in a tree) across different portions of data, and retrieve the data at a parent node once (as selected device), rather than performing multiple requests for data from different leaves (e.g., child nodes) of a device's telemetry data. [0048] lines 1-4, Data relating to collecting and sharing telemetry data from network devices (e.g., device information, telemetry data, application data, cadence data, etc.) may be stored within any conventional or other data structures (e.g., files, arrays, lists, stacks, queues, records, etc.) and may be stored in any desired storage unit (e.g., database, data or other repositories, queue, etc.)). 

Damaggio, Yang, Heteren, Rajendran and SPEICHER fail to specifically teach 
normalizing a label for a data element of the telemetry data and normalizing a value of the data element; and storing, in the database, the normalized value of the data element in association with the normalized label; and the retrieved telemetry data is the normalized value of the data element.

However, Neill teaches normalizing a label for a data element of the telemetry data and normalizing a value of the data element and the telemetry data is the normalized value of the data element (Neill, Fig.4, 40 Telemetry collection module, 46 Data normalization, 42 application data sources and 41 system data sources, 43 External (I/O) data sources, 48 TP_1, TP_N (TP1_N, i.e., 1 and N as labels, see Drawing Fig. 5, 510, Labels) to Telemetry processor module 50; Col 11, lines 2-5,  normalize and transform all collected telemetry into an internal streaming data format represented as a tensor structure for additional processing by the Telemetry Processor Module 50; lines 15-16,  a set of telemetry stream (as normalized label for a data element of the telemetry data) outputs 48 (shown as labels TP_1-TP_N); Col 15, line 15, 5) data normalization).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio, Yang, Heteren, Rajendran and SPEICHER with Neill because Neill’s teaching of normalizing the collected telemetry data would have provided Damaggio, Yang, Heteren, Rajendran and SPEICHER’s system with the advantage and capability to allow the system to easily processing the telemetry data for each different devices which improving the system efficiency. 

Damaggio, Yang, Heteren, Rajendran, SPEICHER and Neill fail to specifically teach the normalized value of the data element in association with the normalized label is storing in the database; and the normalized value of the data element is retrieved from the database.

However, Liu teaches the normalized value of the data element in association with the normalized label is storing in the database; and the normalized value of the data element is retrieved from the database (Liu, [0130] lines 9-11,  normalize the operating condition values stored in the location 58 of the RAM 44; [0132] lines 2-4, to read the RAM 44 to retrieve the normalized operating condition values from the location 58; Fig. 2, 44 (as database, database was taught by Rajendran)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio, Yang, Heteren, Rajendran, SPEICHER and Neill with Liu because Liu’s teaching of storing and retrieving the normalized value would have provided Damaggio, Yang, Heteren, Rajendran, SPEICHER and Neill’s system with the advantage and capability to allow the system to easily managing the normalized value which improving the system efficiency. 

As per claim 15, it is a telemetry service system claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above. In addition, Neill further teaches wherein the normalized label for the data element is consistent across the plurality of telemetry collectors (Neill, Fig.4, 40 Telemetry collection module, 46 Data normalization, 42 application data sources and 41 system data sources, 43 External (I/O) data sources, 44 Asynchronous data collection worker; 48 TP_1, TP_N (TP1_N, i.e., 1 and N as labels that are consistence with data collection worker, see Drawing Fig. 5, 510, Labels) to Telemetry processor module 50; Col 10, line 64 to Col 11, line 4,  In Telemetry Collection Module 40 available data-sources 41,42,43 are processed (collected) by asynchronous data-collection workers 44 (to enhance data-mining performance by parallelizing the collection of each distinct data source) in real-time, streaming model of processing, and whose function is to normalize and transform all collected telemetry into an internal streaming data format represented as a tensor structure; Col 11, lines 2-5, normalize and transform all collected telemetry into an internal streaming data format represented as a tensor structure for additional processing by the Telemetry Processor Module 50; lines 15-16,  a set of telemetry stream (as normalized label for a data element of the telemetry data) outputs 48 (shown as labels TP_1-TP_N); Col 15, line 15, 5) data normalization).


Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Damaggio, Yang and Heteren, as applied to claims 1 and 12 respectively above, and further in view of Kambatla (US Pub. 2018/0074855 A1).

As per claim 5, Damaggio, Yang and Heteren teach the invention according to claim 1 above. Heteren teaches wherein allocating the device to the instance of the plurality of telemetry collectors comprises allocating the device with the instance of the plurality of telemetry collectors (Heteren, Fig. 1A, 14a-14c collection devices (as plurality of telemetry collectors), 12a-12k telemetry device; Fig. 5, Telemetry device, 12a, with preferred collector 14a; Abstract, lines 12-13, designate a collection device as a preferred collection device for a telemetry device; (as allocating the device to instance (i.e., preferred collector) of the plurality of telemetry collectors); Col 3, lines 55-60,  a data collection system, also including a plurality of telemetry devices, each configured to generate and transmit a series of measurements, a plurality of collection devices, and a monitoring station. Each collection device is configured to receive measurements from one or more telemetry devices; also see Col 8, lines 37-47, The processing of the meter data by the collector 14a is conducted by meter agent processes, which are computer program modules operating within the collector 14a, defined for each specific endpoint telemetry device type).

Damaggio, Yang and Heteren fail to specifically teach allocating the device based on a resource usage associated with the instance of the plurality of telemetry collectors.

However, Kambatla teaches allocating the device based on a resource usage associated with the instance of the plurality of telemetry collectors (Kambatla, Claim 1, allocating, by the master node, an opportunistic second tier container at the particular worker node to process a second task in response to determining that the actual computing resource utilization at the particular worker node is below a first threshold).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio, Yang and Heteren with Kambatla because Kambatla’s teaching of allocating the container to the worker node based on the resource utilization would have provided Damaggio, Yang and Heteren’s system with the advantage and capability to allow the system to ensure the container will have enough resource for processing which improving the system performance and stability.

As per claim 6, Damaggio, Yang and Heteren teach the invention according to claim 1 above. Heteren teaches the instance of the plurality of instances of the telemetry collector, one or more devices allocated to the instance of the plurality of instances of the telemetry collector across the plurality of instances of the telemetry collectors (Heteren, Fig. 1A, 14a-14c collection devices (as plurality of telemetry collectors), 12a-12k telemetry device; Fig. 5, Telemetry device, 12a, with preferred collector 14a; Abstract, lines 12-13, designate a collection device as a preferred collection device for a telemetry device; (as allocating the device to instance (i.e., preferred collector) of the plurality of telemetry collectors); Col 3, lines 55-60,  a data collection system, also including a plurality of telemetry devices, each configured to generate and transmit a series of measurements, a plurality of collection devices, and a monitoring station. Each collection device is configured to receive measurements from one or more telemetry devices; also see Col 8, lines 37-47, The processing of the meter data by the collector 14a is conducted by meter agent processes, which are computer program modules operating within the collector 14a, defined for each specific endpoint telemetry device type).

Damaggio, Yang and Heteren fail to specifically teach in response to determining that a resource utilization by the instance of the plurality of instances of the telemetry collector exceeds a threshold, reallocating one or more devices allocated to the instance of the plurality of instances of the telemetry collector that exceeded the threshold across the plurality of instances of the telemetry collectors.

However, Kambatla teaches in response to determining that a resource utilization by the instance of the plurality of instances of the telemetry collector exceeds a threshold, reallocating one or more devices allocated to the instance of the plurality of instances of the telemetry collector that exceeded the threshold across the plurality of instances of the telemetry collectors (Kambatla, Claim 1, wherein the opportunistic second tier container is subject to de-allocation to guarantee the computing resources to the first tier container if the actual computing resource utilization at the particular worker node rises above a second threshold).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio, Yang and Heteren with Kambatla because Kambatla’s teaching of re-allocating the container to the worker node based on the resource utilization threshold would have provided Damaggio, Yang and Heteren’s system with the advantage and capability to allow the system to ensure the container will have enough resource for processing which improving the system performance and stability.

As per claims 16-17, they are telemetry service system claims of claims 5-6 respectively above. Therefore, they are rejected for the same reason as claims 5-6 above.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Damaggio, Yang and Heteren, as applied to claim 1 above, and further in view of Simith, IV et al. (US Pub. 2020/0192689 A1).

As per claim 7, Damaggio, Yang and Heteren teach the invention according to claim 1 above. Heteren teaches an instance of the plurality of instances of the telemetry collector, one or more devices allocated to the instance of the plurality of instances of the telemetry collector (Heteren, Fig. 1A, 14a-14c collection devices (as plurality of telemetry collectors), 12a-12k telemetry device; Fig. 5, Telemetry device, 12a, with preferred collector 14a; Abstract, lines 12-13, designate a collection device as a preferred collection device for a telemetry device; (as allocating the device to instance (i.e., preferred collector) of the plurality of telemetry collectors); Col 3, lines 55-60,  a data collection system, also including a plurality of telemetry devices, each configured to generate and transmit a series of measurements, a plurality of collection devices, and a monitoring station. Each collection device is configured to receive measurements from one or more telemetry devices; also see Col 8, lines 37-47, The processing of the meter data by the collector 14a is conducted by meter agent processes, which are computer program modules operating within the collector 14a, defined for each specific endpoint telemetry device type).

Damaggio, Yang and Heteren fail to specifically teach in response to determining that an instance of the plurality of instances of the telemetry collector has failed, reallocating one or more devices allocated to the instance of the plurality of instances of the telemetry collector that failed to at least one other instance of the plurality of instances of the telemetry collector.

However, Simith teaches in response to determining that an instance of the plurality of instances of the telemetry collector has failed, reallocating one or more devices allocated to the instance of the plurality of instances of the telemetry collector that failed to at least one other instance of the plurality of instances of the telemetry collector (Simith, [0031] lines 6-11, In response to detecting a failure of the remote server 106 or components thereof, the cluster controller 109 can attempt to remedy the detected failure by, for instance, migrating virtual machines and/or containers hosted on the failed remote server 106 to other remote servers 106 in the same cluster 105).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio, Yang and Heteren with Simith because Simith’s teaching of migrating the virtual machines to other servers based on failure of the existing server would have provided Damaggio, Yang and Heteren’s system with the advantage and capability to preventing potential failure of the device due to the failure of the collector which improving the system performance and stability. 


Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Damaggio, Yang and Heteren, as applied to claims 1 and 12 respectively above, and further in view of Korycki et al. (US Pub. 2018/0006900 A1) and J et al. (US Pub. 2022/0013015 A1).

As per claim 8, Damaggio, Yang and Heteren teach the invention according to claim 1 above. Yang teaches a request received by the telemetry service to collect telemetry data for the device using the supported telemetry protocol (Yang, [0041] lines 2-3, data collection mechanisms supported by network devices are different; [0060] lines 4-7, capability information of the network device, namely, a data collection mechanism supported by the network device, needs to be obtained; [0053] lines 1-3, Data collection mechanisms supported by different network devices may be different, and formats of reported data may also be different; Claim 5, wherein the first format and the second format are any two of: Simple Network Management Protocol (SNMP), command-line interface (CLI), syslog protocol, or telemetry protocol formats); [0066] lines 4-21, if data collection configuration information in the format of the telemetry data collection mechanism received by the data processing apparatus 201 requests to periodically obtain load information (for example, central processing unit (CPU) utilization…the data processing apparatus may convert the received data collection configuration information into data collection configuration information in the format of the SNMP GET data collection mechanism, and periodically send the data collection configuration information in the format of the SNMP GET data collection mechanism to the network device. After receiving the data collection configuration information in the format of the SNMP GET data collection mechanism sent by the data processing apparatus, the network device reports the load information of the network device to the data processing apparatus).

Damaggio, Yang and Heteren fail to specifically teach for each device of the set of devices, maintaining a state machine for each combination of the device and supported telemetry protocol of the device, the state machine having a plurality of states, wherein a state of the plurality of states indicates a status of a component of the telemetry service with respect to a request received by the telemetry service.

However, Korycki teaches for each device of the set of devices, obtaining a state machine for each combination of the device and supported telemetry protocol of the device, the state machine having a plurality of states, wherein a state of the plurality of states indicates a status of a component of the telemetry service with respect to a request received by the telemetry service (Korycki, Fig. 3, 320, 330; [0013], The telemetry information can be measured, observed, collected, received, or otherwise accumulated into an anomaly detection platform. Taken together, the telemetry information forms a vector of measurements, which describe the current state of the system; [0017], in operation, telemetry source 130 can provide telemetry information, such as sequences of state information (as state machine, see Fig. 3) related to communication elements, to anomaly processing system 110. This telemetry information can include telemetry data, event data, status data, state information, or other information that can be monitored or measured by telemetry source 130 for associated communication elements which can include software, hardware, or virtualized elements (as each combination of the device, i.e., software, hardware or virtualized elements); [0030], Communication elements 131 can comprise session border controllers (SBCs) in some examples which can handle one or more session initiation protocol (SIP) trunks between associated networks. Communication elements 131 (as supported telemetry protocol of the device) can include endpoints, end user devices, or other elements in a network telephony environment; [0051] lines 1-15, telemetry handling service 623 can obtain measured sequences of state information associated with a communications system (as a state of the plurality of states indicates a status of a component of the telemetry service with respect to a request), receive datasets from telemetry elements or other data sources, store various status, telemetry, or state data for processing in storage system 603, and transfer anomaly information to users or operators…Anomaly detection service 625 monitors current state information, and determines operational anomalies based at least on a comparison between the current state information and the predicted sequences of state information).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio, Yang and Heteren with Korycki because Korycki’s teaching of sequence of state information (as state machine) that indicating status/state of the device would have provided Damaggio, Yang and Heteren’s system with the advantage and capability to allow the system to easily determining potential failure based on the state information in order to improving the system efficiency and stability. 

Damaggio, Yang, Heteren and Korycki fail to specifically teach maintaining a state machine.

However, J teaches maintaining a state machine (J, Abstract, lines 8-10, maintain a state machine configured to monitor one or more context states of the UAV system).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio, Yang, Heteren and Korycki with J because J’s teaching of maintaining a state machine would have provided Damaggio, Yang, Heteren and Korycki’s system with the advantage and capability to allow the system to easily manage the different state information which improving the system performance and efficiency. 

As per claim 18, it is a telemetry service system claim of claim 8 above. Therefore, it is rejected for the same reason as claim 8 above.


Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Damaggio, Yang, Heteren, Korycki and J as applied to claim 8 above, and further in view of Muppalla et al. (US Pub. 2021/0294724 A1).
As per claim 9, Damaggio, Yang, Heteren, Korycki and J teach the invention according to claim 8 above. Korycki further teaches generating an alert based on the state of the plurality of states (Korycki, [0024] lines 1-8, Anomaly processing system 110 determines (214) operational anomalies associated with the communication system based at least on a comparison between the current state information and the predicted sequence of state information. When differences are detected between the current state information and the predicted sequence of state information, then an anomaly might be occurring, and one or more alerts can be issued to an operator via system 120 and link 152, and the one or more alerts can provide information related to the operational anomalies).

	Damaggio, Yang, Heteren, Korycki and J fail to specifically teach the alert is an error code.

	However, Muppalla teaches the alert is an error code (Muppalla, [0005] lines 7-9, The data processing system can generate the error code indicating that the application failed to deactivate the resource responsive to the termination state).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio, Yang, Heteren, Korycki and J with Muppalla because Muppalla’s teaching of generating error code based on the state would have provided Damaggio, Yang, Heteren, Korycki and J’s system with the advantage and capability to allow the system to issue the error code based on the failure status/state of the devices which improving the system performance. 

Claims 10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Damaggio, Yang, Heteren, Korycki and J as applied to claims 8 and 18 respectively above, and further in view of Muppalla et al. (US Pub. 2021/0294724 A1) and Tsukamoto et al. (US Pub. 2014/0032965 A1).

As per claim 10, Damaggio, Yang, Heteren, Korycki and J teach the invention according to claim 8 above. Korycki further teaches receiving a plurality of alerts, the alerts generated based on one or more states of the plurality of state machines for the set of devices; (Korycki, [0024] lines 1-8, Anomaly processing system 110 determines (214) operational anomalies associated with the communication system based at least on a comparison between the current state information and the predicted sequence of state information. When differences are detected between the current state information and the predicted sequence of state information, then an anomaly might be occurring, and one or more alerts can be issued to an operator (as received the alerts) via system 120 and link 152, and the one or more alerts can provide information related to the operational anomalies).

Damaggio, Yang, Heteren, Korycki and J fail to specifically teach the alert is error codes.

However, Muppalla teaches the alert is an error code (Muppalla, [0005] lines 7-9, The data processing system can generate the error code indicating that the application failed to deactivate the resource responsive to the termination state).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio, Yang, Heteren, Korycki and J with Muppalla because Muppalla’s teaching of generating error code based on the state would have provided Damaggio, Yang, Heteren, Korycki and J’s system with the advantage and capability to allow the system to issue the error code based on the failure status/state of the devices which improving the system performance. 

Damaggio, Yang, Heteren, Korycki, J and Muppalla fail to specifically teach creating a plurality of clusters of the plurality of error codes; determining one or more fault locations based on the clusters of the plurality of error codes.

However, Tsukamoto teaches creating a plurality of clusters of the plurality of error codes; determining one or more fault locations based on the clusters of the plurality of error codes (Tsukamoto, Fig. 2, code example, notification from CPU, FPGA detection, Notification from disposed device (as plurality of clusters of error codes) [0089] lines 1-6, For example, the error code includes "0x0" in the case of the notification (corresponding to the (i)) from the CPU 2, "0x1" in the case of the detection (corresponding to the (ii)) by the monitoring FPGA 3, and "0x2" in the case of the notification (corresponding to the (iii)) from the arranged device 5, as the detection path of the failure, as illustrated in a "large category" of FIG. 2; also see [0090]-[0092]; [0125] lines 1-3, When the storing of the error code and the notification by interruption are performed, the failure location is determined based on the log and the error code stored in the RAM 22 (step T17)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Damaggio, Yang, Heteren, Korycki, J and Muppalla with Tsukamoto because Tsukamoto’s teaching of determining fault locations based on the different cluster/group of error code would have provided Damaggio, Yang, Heteren, Korycki, J and Muppalla’s system with the advantage and capability to determining the different error locations based on the different category of error codes in order to allow the system to have faster response based on the error occurring which improving the system stability and performance. 

As per claim 19, it is a telemetry service system claim of claim 10 above. Therefore, it is rejected for the same reason as claim 10 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                    





/Z.X./Examiner, Art Unit 2195